


[Non-Director Employees]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Franklin Electric Co., Inc. 2012 Stock Plan
Non-Qualified Stock Option Agreement


The employee identified below has been selected to be a Participant in the
Franklin Electric Co., Inc. 2012 Stock Plan (the “Plan”) and has been granted a
Non-Qualified Option as outlined below:
Participant:                     
Date of Grant:                 
Shares Covered by the Option:         *
Option Exercise Price: $            
Expiration Date:                 
Vesting Schedule:                 


* On March 18, 2013, the number of shares covered by the Option will be doubled
pursuant to Section 4.3 of the Plan to reflect the 2-for-1 stock dividend that
will be paid to persons who held the Company's common stock as of March 4, 2013
(the record date).
________________________


This Agreement, effective as of the Date of Grant set forth above, is between
Franklin Electric Co., Inc., an Indiana corporation (the “Company”), and the
Participant named above. The parties hereto agree as follows:
The Plan provides a complete description of the terms and conditions governing
the Option. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan's terms shall govern. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless otherwise set forth
herein. A copy of the Plan is attached hereto and the terms of the Plan are
hereby incorporated by reference.
1.Stock Option Grant. Subject to the provisions set forth herein and the terms
and conditions of the Plan, and in consideration of the agreements of the
Participant herein provided, the Company hereby grants to the Participant an
Option to purchase from the Company the number of shares of Common Stock, at the
exercise price per share, and on the schedule, set forth above.


2.Acceptance by Participant. The exercise of the Option is conditioned upon the
acceptance of this Agreement by the Participant. The Participant must accept
this Option and Agreement on the EASi website (www.easiadmin.com/sys/login.aspx)
within 60 days after receipt of the Option notification from EASi.


3.Exercise of Option. Subject to Section 4 below, the Participant may exercise
the vested portion of the Option at any time prior to the Expiration Date.
Written notice of an election to exercise any portion of the Option shall be
given by the Participant, or his personal representative in the event of the
Participant's death, to the Company's Chief Financial Officer, in accordance
with procedures established by the Management Organization and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.






--------------------------------------------------------------------------------




At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised, and of an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements, must be made by one or more of the following methods: (a) in
cash, (b) in cash received from a broker-dealer to whom the Participant has
submitted an exercise notice and irrevocable instructions to deliver the
purchase price or withholding tax to the Company from the proceeds of the sale
of shares subject to the Option, (c) by directing the Company to withhold such
number of shares of Common Stock otherwise issuable upon exercise of the Option
with a fair market value equal to the amount of the purchase price or the tax to
be withheld and/or (d) by delivery to the Company of other Common Stock owned by
the Participant that is acceptable to the Company, valued at its then fair
market value.
No shares shall be issued upon exercise of the Option until full payment of the
exercise price and tax withholding obligation has been made.
4.Exercise Upon Termination of Employment. If the Participant's employment with
the Company and all subsidiaries terminates without cause (as determined by the
Committee in its sole discretion) and for any reason other than death,
disability or retirement, the then vested portion of the Option shall continue
to be exercisable until the earlier of the 90th day after the date of the
Participant's termination or the date the Option expires by its terms. The
portion of the Option not vested as of the date of such termination of
employment shall expire as of such date and shall not be exercisable.


If the Participant's employment with the Company and all subsidiaries is
terminated by the Company for cause (as determined by the Committee in its sole
discretion), the Option shall expire on the date of such termination, and no
portion shall be exercisable after the date of such termination.
In the event of the Participant's death, disability or retirement during
employment with the Company or any subsidiary, the outstanding portion of the
Option shall become fully vested on such date. The Option shall continue to be
exercisable until the earlier of (i) the date the Option expires by its terms
and (ii) in the case of termination due to disability or retirement, 36 months
after the date of such termination, and in the case of termination due to death,
12 months after the date of such termination. For purposes of this Section 4,
(A) “disability” has the meaning, and will be determined, as set forth in the
Company's long term disability program in which the Participant participates,
and (B) “retirement” means the Participant's termination from employment with
the Company and all subsidiaries without cause (as determined by the Committee
in its sole discretion) when the Participant is 65 or older or 55 or older with
10 years of service with the Company and its subsidiaries.
The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment or severance agreement that has been or may be executed
by the Participant and the Company, and the provisions in such employment or
severance agreement concerning exercise of the Option shall supersede any
inconsistent or contrary provision of this Section 4.
5.Confidentiality and Non-Compete Agreement. Notwithstanding any other provision
of this Agreement, in the event the Committee determines that the Participant
has breached any provision of the Confidentiality and Non-Compete Agreement in
effect between the Participant and the Company, (a) the then outstanding and
unexercised portion of the Option (whether vested or unvested) shall be
cancelled and forfeited back to the Company and (b) the Participant shall remit
to the Company within 30 days of written notice from the Committee a cash
payment equal to the number of shares of Common Stock subject to the portion of
the Option that was previously exercised, multiplied by the excess of the fair
market value of the Common Stock on the date of exercise over the Option
Exercise Price. The Company shall be entitled, as permitted by applicable law,
to deduct the amount of such payment from any amounts the Company may owe to the
Participant.




--------------------------------------------------------------------------------






6.Nontransferability of Options. The Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.


7.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Option is to be paid in the event of his or her
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Board, and will be effective
only when filed by the Participant in writing with the Board during his or her
lifetime. In the absence of any such designation, or if all beneficiaries
predecease the Participant, benefits remaining unpaid at the Participant's death
shall be paid to the Participant's estate.


8.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to the shares of Common Stock subject to the Option
and this Agreement until such time as the exercise price has been paid and the
shares have been issued and delivered to him or her.


9.Surrender of or Changes to Agreement. In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event the Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Participant to the Company for the purpose
of making appropriate notation thereon, or of otherwise reflecting, in such
manner as the Company shall determine, the change in the number or designation
of such shares.


10.Administration. The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of,
the Plan and this Agreement, all of which shall be binding upon the Participant.


11.Governing Law. This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Indiana.
* * *
By accepting this Agreement, the Participant agrees to be bound by the terms
hereof.




